
	
		II
		111th CONGRESS
		2d Session
		S. 3459
		IN THE SENATE OF THE UNITED
		  STATES
		
			June 7, 2010
			Mrs. Shaheen (for
			 herself and Mr. Cochran) introduced the
			 following bill; which was read twice and referred to the
			 Committee on Health, Education, Labor,
			 and Pensions
		
		A BILL
		To amend the Workforce Investment Act of
		  1998, to authorize additional funding for on-the-job training.
	
	
		1.Short titleThis Act may be cited as the
			 On-the-Job Training Act of
			 2010.
		2.On-The-Job Training
			(a)In generalSubtitle D of title I of the Workforce
			 Investment Act of 1998 is amended by inserting after section 173A (29 U.S.C.
			 2918a) the following:
				
					173B.On-The-Job Training
						(a)DefinitionIn this section, the term federally
				recognized tribal organization means an entity described in section
				166(c)(1).
						(b)GrantsFrom the amount made available under
				subsection (g), and subject to subsection (d)—
							(1)the Secretary shall make grants on a
				discretionary basis to local areas, for adult on-the-job training, or
				dislocated worker on-the-job training, carried out under section 134;
				and
							(2)using an amount that is not more than 10
				percent of the funds made available under subsection (g), the Secretary shall
				make grants to States, local boards, and federally recognized tribal
				organizations for developing on-the-job training programs, in consultation with
				the Secretary.
							(c)ApplicationTo be eligible to receive a grant under
				subsection (b), a State, local board, or federally recognized tribal
				organization shall submit an application to the Secretary at such time, in such
				manner, and containing such information as the Secretary may require. In
				preparing such an application for a grant under subsection (b)(1), a local
				board shall consult with the corresponding State.
						(d)Reimbursement of wage ratesNotwithstanding the limitation in section
				101(31)(B), in making the grants described in subsection (b)(1) the Secretary
				may allow for higher levels of reimbursement of wage rates the Secretary
				determines are appropriate based on factors such as—
							(1)employer size, in order to facilitate the
				participation of small- and medium-sized employers; and
							(2)target populations, in order to enhance job
				creation for persons with barriers to employment.
							(e)AdministrationThe Secretary may use an amount that is not
				more than 1 percent of the funds made available under subsection (g) for the
				administration, management, and oversight of the programs, activities, and
				grants, funded under subsection (b), including the evaluation of the use of
				such funds.
						(f)Rule of constructionNothing in this section shall be construed
				to affect the manner in which subtitle B is implemented, for activities funded
				through amounts appropriated under section 137.
						(g)Authorization of
				appropriationsThere is
				authorized to be appropriated to carry out this section such sums as may be
				necessary for fiscal year 2011 and each subsequent fiscal
				year.
						.
			(b)Table of contentsThe table of contents in section 1(b) of
			 the Workforce Investment Act of 1998 is amended by inserting after the item
			 relating to section 173A the following:
				
					
						Sec. 173B. On-the-job
				training.
					
					.
			
